Title: Wilson Cary Nicholas to Thomas Jefferson, 10 May 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond May 10th 1819
          
          Mr Gibson has stated to me your wish to obtain a loan from the Bank of the U.S. (at this place) of an additional sum. From particular circumstances there is a great unwillingness at this moment to make loans for a longer period than sixty days. I have therefore advised him to let the application be made at the Farmers Bank, where my brother thinks it wou’d be obtained without any difficulty. The sum that you mentioned in your letter to Mr Gibson, I am sure wou’d be given at our office without any difficulty, but Mr G. seems to think you will want much more, from your flour and tobacco producing so much less than you expected, and that you wou’d want it for at least six months. If it is done at  the farmers Bank, a town endorser will be necessary, in that event, my name is at your service. I hope you will pardon the liberty I have taken in expressing an opinion upon this subject, and be assured it has only been done from a wish to prevent the possibility of your being disappointed.
          I am Dear Sir
          
             your hum. Serv.
            W. C. Nicholas
          
         